1 HM COURT OF APPEALS
EASTLANDg TEXAS

JUDGMENT
Joe Samuel Ewine, .111, * From the 238th District
Court of Midland County,
Trial Court No. CR36172.
Vs. No. 11-1 l—OGOOé-CR * January 31, 2013
State ofTexasg , * Memorandum Opinion by Wright, Cl

(Panel consists of: WrightE CL
McCall, J., and Willson, J.)

This court has inspected the record in this cause and concludes that there is no error in

the judgment below. Therefore, in accordance with this court’s opinion, the judgment of the

trial court is in all things afﬁrmed.